 



Exhibit 10.22
EXECUTION COPY
FIRST AMENDMENT
TO
MASTER PARTICIPATION AGREEMENT
among
SOCIEDAD MINERA CERRO VERDE, S.A.A.,
as Borrower,
and
CALYON NEW YORK BRANCH,
as Administrative Agent
Dated as of December 16, 2005

 



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO MASTER PARTICIPATION AGREEMENT
This FIRST AMENDMENT TO MASTER PARTICIPATION AGREEMENT (“First Amendment”),
dated as of December 16, 2005, is made and entered between SOCIEDAD MINERA CERRO
VERDE, S.A.A., a Peruvian sociedad anónima abierta listed on the Lima Stock
Exchange and organized under the laws of Peru (the “Borrower”) and CALYON NEW
YORK BRANCH, a licensed branch of a banking corporation organized and existing
under the laws of the French Republic, in its capacity as Administrative Agent
(the “Administrative Agent”, and collectively with the Borrower, the “Parties”).
RECITALS
     A. The Borrower, Japan Bank for International Cooperation, a Japanese
government financial institution organized under the laws of Japan, Sumitomo
Mitsui Banking Corporation, a stock corporation organized under the laws of
Japan, The Bank of Tokyo-Mitsubishi, Ltd., a banking institution organized under
the laws of Japan, KfW, a public corporation formed under the laws of the
Federal Republic of Germany, CALYON New York Branch, a licensed branch of a
banking corporation organized under the laws of the French Republic, The Royal
Bank of Scotland plc, a public limited company incorporated under the laws of
Scotland, The Bank of Nova Scotia, a Canadian chartered bank, organized under
the laws of Canada, Mizuho Corporate Bank, Ltd., a banking institution organized
under the laws of Japan, and the Administrative Agent have entered into a Master
Participation Agreement (the “Master Participation Agreement”), dated as of
September 30, 2005;
     B. Pursuant to Section 12.19(a) of the Master Participation Agreement, the
Master Participation Agreement may be amended pursuant to a written instrument
executed by the Borrower, the Administrative Agent acting in accordance with
Section 10.01 thereof and, with respect to any amendment that modifies any
provision of the Master Participation Agreement in a manner that adversely
affects any rights of the Administrative Agent thereunder or enlarges its duties
thereunder, the Administrative Agent;
     C. The Parties wish to amend certain provisions of the Master Participation
Agreement in a manner that does not adversely affect the rights of the
Administrative Agent thereunder or enlarge its duties thereunder; and
     D. The Administrative Agent has received all necessary authorizations from
the Senior Facility Lenders to authorize the Administrative Agent to enter into
this First Amendment.

 



--------------------------------------------------------------------------------



 



     NOW THEREFORE, in consideration of the agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:
     1. Schedule 6.04 to the Master Participation Agreement is hereby amended by
adding the following paragraph at the end of such Schedule:

  “•   Ministry of Energy and Mines. On December 1, 2005, the Borrower received
a notification from the Ministry of Energy and Mines of an administrative
proceeding initiated at the request of FREDICON, a community association. The
Ministry of Energy and Mines will conduct a special review of certain
environmental aspects of the Borrower’s operations as described in such
notification. The Borrower has currently no reason to expect that this
proceeding will have any Material Adverse Project Effect.”

     2. Schedule 6.06 to the Master Participation Agreement is hereby amended by
adding the following paragraph at the end of such Schedule:

  “•   The Borrower has been informed by Peruvian counsel that it is not in
compliance with the provisions of Law No. 27252 (published in the official
gazette El Peruano on January 7, 2000) and its implementing regulations relating
to the early retirement of certain categories of mining workers. Pursuant to
this legislation, the Borrower is required to withhold a portion of the salary
payable to certain categories of employees and deposit the corresponding amounts
together with matching contributions into certain private pension fund
management companies. The Borrower will regularize its non compliance with
respect to past periods before December 31, 2005 and intends to implement a
system to comply with this legislation going forward. The Borrower currently
estimates that the aggregate cost of regularizing past non-compliance will not
exceed US$500,000.”

     3. Except as set forth above in this First Amendment, the Master
Participation Agreement shall continue in effect in accordance with its terms.
     3. Section 12.07 and Section 12.16 of the Master Participation Agreement
are incorporated herein by reference.
     4. This First Amendment may be executed in any number of counterparts and
by the different parties hereto on separate counterparts, each of which, when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
be duly executed.

            SOCIEDAD MINERA CERRO VERDE S.A.A.
      By:   /s/ Christian Moran         Name:   Christian Moran        Title:  
Attorney in Fact        CALYON NEW YORK BRANCH
      By:   /s/ Robert G. Colvin         Name:   Robert G. Colvin       
Title:   Director              By:   /s/ Ted Vandermel         Name:   Ted
Vandermel        Title:   Director     

 